ON REHEARING.
Hawkins, Judge.
In this case it is conceded by counsel representing the plaintiff in error, and by those appearing for other parties interested, but who are not parties to the case,’ and by my learned brethren who entertain the contrary view as expressed in the opinion written by Mr. Justice Grice, that the instruments here involved are invalid for the reasons heretofore pointed out, in so far as they seek to create a trust estate for the life of Howell, unless there be a valid remainder created by the instruments in behalf of some other person, and they are of the opinion, that they do create such a valid remainder in behalf of a wife and child, or children, who were not in being at the time the instruments were executed. With this latter view I can not agree. While the Code, § 85-706, and the authorities cited in the opinion in support of this proposition provide that “ Estates in remainder may be created for persons not in being,” from the very definition and nature of such a remainder there must be a valid prior estate to sustain it. In every case cited either in the briefs of counsel or in the opinion of Mr. Justice Grice, where a remainder for a person not in being was upheld, there was some one in being for whom a valid estate was created, and in this respect this case is distinguishable from all those cited. In this case the trust for the life of Howell, a person of full age and capacity, and which would otherwise be void, is sought to be sustained by reason of the so-called remainder in behalf of a possible future wife and child, or children;-and this can not be done, for the reason, as pointed out in the original opinion, that the remainder sought to be created is invalid for remoteness and as being violative of the rule against perpetuities. As I see it, such an invalid trust for the life of Howell can not be based upon or supported by an invalid remainder, and a remainder which *64is invalid because not based upon a valid prior estate, can not be predicated upon such an invalid life-estate; and none of the authorities cited hold to the contrary.
After the bank was repaid all indebtedness owing to it by Howell, the instruments here involved amounted to nothing more than powers of attorney to the bank to manage and control HowelPs property for his benefit, and are revocable at his will. The properties covered thereby belonged to Howell. The bank has no vested interest therein. So far as appears from the record, the bank has been compensated for what it has done in the management and control of the properties, and will not be injured by returning them to the owner. Therefore I adhere to the opinion heretofore expressed. I am authorized to say that Mr. Chief Justice Bussell concurs in this view.